DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 04/27/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7 and 9 are rejected under 35 U.S.C. 103 as being  unpatentable over Bosch (US 20150073661) in view of (DE 102017115988A1) (hereinafter ‘988).
	
Claim 1, Bosch discloses a parking control method for calculating a first control instruction and causing a control device of a vehicle to execute the first control instruction on a basis of an operation command acquired from an operator, the first control instruction being for moving the vehicle along a first route to a target parking space, the parking control method comprising: [see at least p0012, p0022, p0026 and 0039 –the command operation is initiated and aborted by a driver (see p0012 - one specific embodiment of the present invention the driving maneuver automatically carried out is aborted as soon as the driver of the motor vehicle actuates the accelerator pedal. By actuating the accelerator pedal, the vehicle is initially accelerated); determining a driving path in which the motor vehicle moves during the driving maneuver in general includes a processor and a computer program, which is used to determine the driving path along which the vehicle moves during the driving maneuver, based on the surroundings data of the motor vehicle. For this purpose, a conventional control unit may be used, for example, as is used in driver assistance systems;  the method according to the present invention may also be used for any other arbitrary driving maneuvers which are carried out, which may be at low speed. Other driving maneuvers are, for example, shunting maneuvers, parking into a perpendicular parking space, the parking maneuver being able to be carried out forward or in reverse, forward parking into a parallel parking space or also driving around tight turns, such as in a parking garage];
	Bosch does not specifically disclose:
when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space, setting an evacuation space, wherein the evacuation space is not a parking space; calculating as an alternative route a route for the vehicle to leave the set target parking space and move to the evacuation space; presenting the operator with selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route; and causing the control device to execute the first control instruction or the alternative control instruction in accordance with selection input information from the operator.
	However, ‘988 discloses a method for the automated operation of a vehicle is provided by providing a trajectory, detecting an object in an area corresponding to the trajectory and classifying the detected object in the area. The automated operation can be, for example, automated parking, but also other automated or autonomous driving of a vehicle. The object detected in the predetermined area around the trajectory is
finally assigned to one of several classes. 
If necessary, it is also assigned to predetermined subclasses.  The movement path or the path or the shape of the trajectory is now modified on the basis of the classification of the detected object.  The movement path of the trajectory describes the course of the movement of the vehicle during automated operation. The modification thus results in a new trajectory or a new course for the automated movement of the vehicle. Specifically, for example, driving around an object.
This means that not only is the new virtual trajectory calculated, but that the vehicle may also be automatically moved according to the modified trajectory. In this way, it can be avoided that an automated driving process is aborted when an object is located on the specified trajectory (desired trajectory) [see p0008 – p0014].
	Additionally, ‘988 discloses the method according to the invention provides that when the movement path of the trajectory is modified, a path is created which leads around the detected object but has the same end point as the trajectory.

‘988 does not specifically state the drive can input which trajectory to take, it does however teach the motor vehicle 1 includes a driver assistance system 2 which is designed to support a driver of the motor vehicle 1 during a parking process, a maneuvering process or the like.  The driver assistance system 2 can be designed, for example, to maneuver the motor vehicle 1 at least semi-autonomously. For this purpose, the driver assistance system 2 can intervene in a steering and, for fully autonomous maneuvering, in a drive and braking system of the motor vehicle 1.  The path of movement of the trajectory can be modified either automatically, for example based on the detected position and geometry of the object 13, or by appropriate learning of a new trajectory around the object 13, which the driver follows by steering manually [See p0031 and p0039 and Figs 2 - 3].

Therefore, it would have been obvious to modify Bosch, to include when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space, setting an evacuation space, wherein the evacuation space is not a parking space; calculating as an alternative route a route for the vehicle to leave the set target parking space and move to the evacuation space; presenting the operator with selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route; and causing the control device to execute the first control instruction or the alternative control instruction in accordance with selection input information from the operator, in order to provide improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, or as a result of the interruption of the driving maneuver to avoid the parking process being aborted when the vehicle is
stopped due to an obstacle on the trajectory to be traveled. 

Also, the instant application does not define what an evacuation space is, only that it is not a parking spot. ‘998 detects an obstacle while traveling to a parking spot and then decides to just go somewhere else, anywhere else as long as it is not a parking space is an evacuation space.  Please see response to arguments as well (below). 


Claim 4, Bosch as modified discloses the parking control method according to claim 1, wherein the alternative route includes a route to the target parking space and a second route for the vehicle to leave from the target parking space, and the selection information includes an option of a rescue mode for causing the control device to execute a second control instruction for moving along the second route.
Here, the Examiner notes from the instant application that an option of a rescue mode includes (return mode) for return/recovery from the state in which the parking control is suspended/canceled. The rescue mode refers to a process that is executed as emergency avoidance when continuation of the parking control process is difficult and the movement to the target parking position is suspended/canceled. The rescue mode is a process of moving the subject vehicle V1 so as to make the subject vehicle V1 leave from the target parking space (so as to separate the subject vehicle V1 from the target parking space), (so that the subject vehicle V1 is/becomes distant from the target parking space), (so that the subject vehicle V1 escapes from the target parking space) which has been set before the execution of the rescue mode. The control device 10 may calculate a trajectory for avoiding an object that causes the movement to the target parking position to be suspended/canceled as the second route (route in the rescue mode) [see instant application at p0078].
Bosch discloses it is necessary for the driver to monitor the driving maneuver when it is carried out and, if necessary, intervene by, for example, aborting the driving maneuver if an object is situated in the driving path which, for example, has not been detected by the driver assistance system, or if a moving object moves into the driving path. Alternatively, the driver may also retake control by, for example, setting a steering angle which differs from the preset steering angle for carrying out the driving maneuver, in order, for example, to bypass a potential obstacle [see at least p0011 – p0013]. 
Also disclosing alternatively, it is also possible, if an object 15 is situated in driving path 11, to initially check whether it is possible to bypass object 15 by calculating a new trajectory and the resulting driving path is such that object 15 is no longer situated in the driving path [see p0037].
 
Claim 5, Bosch as modified discloses the parking control method according to claim 1, wherein the selection information includes information on the alternative route [see p0037 -   Alternatively, it is also possible, if an object 15 is situated in driving path 11, to initially check whether it is possible to bypass object 15 by calculating a new trajectory and the resulting driving path is such that object 15 is no longer situated in the driving path. In bypassing object 15 in this case, the driving maneuver may be resumed]; 

Claim 6, Bosch as modified discloses the parking control method according claim 1, wherein the selection information includes a number of turns for parking on the alternative route [see p0032 - After determining the trajectory (here the Examiner understands the trajectory can be the first trajectory or the alternative, because regardless of which one the vehicle is on, the vehicle must turn to into a driving path) which is calculated in a suitable control unit, driving path 11 may then also be determined. In the process, the boundaries of the driving path are determined for a right-hand turn by the back left corner and the front right corner of the vehicle, and for a left-hand turn by the front left corner and the back right corner of motor vehicle 7].

Claim 7, Bosch as modified discloses the parking control method according to claim 1, but not specifically wherein the selection information includes a travel stop position on the alternative route.
However, Bosch does teach the option is given that the driver may override the system, for example, in the event of an intention change, allowing the driving maneuver to be aborted; the driving maneuver is generally aborted when the driver applies the brake of the motor vehicle [see p0011 – p0012].  The Examiner understands that regardless of whether the driver is on the first trajectory or the alternate path, the brake can be applied.  Also, the Examiner notes that having a vehicle stop on any route whether autonomous or semi-autonomous is a known to those skilled in the art.
 Therefore, it would have been obvious to include in Bosch wherein the selection information includes a travel stop position on the alternative route, as suggested and taught by Bosch, providing, improved safety for the driving maneuver. 


Claim 9, Bosch discloses a parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space, on a basis of an operation command acquired from an operator located outside the vehicle, the control device operating to: [see at least p0012, p0022, p0026 and 0039 –the command operation is initiated and aborted by a driver (see p0012 - one specific embodiment of the present invention the driving maneuver automatically carried out is aborted as soon as the driver of the motor vehicle actuates the accelerator pedal. By actuating the accelerator pedal, the vehicle is initially accelerated); determining a driving path in which the motor vehicle moves during the driving maneuver in general includes a processor and a computer program, which is used to determine the driving path along which the vehicle moves during the driving maneuver, based on the surroundings data of the motor vehicle. For this purpose, a conventional control unit may be used, for example, as is used in driver assistance systems;  the method according to the present invention may also be used for any other arbitrary driving maneuvers which are carried out, which may be at low speed. Other driving maneuvers are, for example, shunting maneuvers, parking into a perpendicular parking space, the parking maneuver being able to be carried out forward or in reverse, forward parking into a parallel parking space or also driving around tight turns, such as in a parking garage];
	Bosch does not specifically disclose:
when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space, set an evacuation space, wherein the evacuation space is not a parking space;  calculate as an alternative route a route for the vehicle to leave the set target parking space and move to the evacuation space;  present, on an operation terminal operated by the operator, selection information for selecting a first mode in which an execution process for the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route; and execute the first control instruction or the alternative control instruction in accordance with selection input information that is input by the operator to the operation terminal.

However, ‘988 discloses a method for the automated operation of a vehicle is provided by providing a trajectory, detecting an object in an area corresponding to the trajectory and classifying the detected object in the area. The automated operation can be, for example, automated parking, but also other automated or autonomous driving of a vehicle. The object detected in the predetermined area around the trajectory is
finally assigned to one of several classes. 
If necessary, it is also assigned to predetermined subclasses.  The movement path or the path or the shape of the trajectory is now modified on the basis of the classification of the detected object.  The movement path of the trajectory describes the course of the movement of the vehicle during automated operation. The modification thus results in a new trajectory or a new course for the automated movement of the vehicle. Specifically, for example, driving around an object.
This means that not only is the new virtual trajectory calculated, but that the vehicle may also be automatically moved according to the modified trajectory. In this way, it can be avoided that an automated driving process is aborted when an object is located on the specified trajectory (desired trajectory) [see p0008 – p0014].
	Additionally, ‘988 discloses the method according to the invention provides that when the movement path of the trajectory is modified, a path is created which leads around the detected object but has the same end point as the trajectory.

‘988 does not specifically state the drive can input which trajectory to take, it does however teach the motor vehicle 1 includes a driver assistance system 2 which is designed to support a driver of the motor vehicle 1 during a parking process, a maneuvering process or the like.  The driver assistance system 2 can be designed, for example, to maneuver the motor vehicle 1 at least semi-autonomously. For this purpose, the driver assistance system 2 can intervene in a steering and, for fully autonomous maneuvering, in a drive and braking system of the motor vehicle 1.  The path of movement of the trajectory can be modified either automatically, for example based on the detected position and geometry of the object 13, or by appropriate learning of a new trajectory around the object 13, which the driver follows by steering manually [See p0031 and p0039 and Figs 2 - 3].

Therefore, it would have been obvious to modify Bosch, to include when detecting an obstacle object that obstructs movement of the vehicle on the first route after setting the target parking space and starting execution of the first control instruction for moving the vehicle along the first route to the set target parking space, setting an evacuation space, wherein the evacuation space is not a parking space; calculating as an alternative route a route for the vehicle to leave the set target parking space and move to the evacuation space; presenting the operator with selection information for selecting a first mode in which the execution of the first control instruction that is set is continued or a second mode in which the control device of the vehicle is caused to execute an alternative control instruction for moving the vehicle along the alternative route different from the first route; and causing the control device to execute the first control instruction or the alternative control instruction in accordance with selection input information from the operator, in order to provide improved assistance as a result of the recalculation of a trajectory when detecting an object in the driving path, or as a result of the interruption of the driving maneuver to avoid the parking process being aborted when the vehicle is
stopped due to an obstacle on the trajectory to be traveled. 

Also, the instant application does not define what an evacuation space is, only that it is not a parking spot. ‘998 detects an obstacle while traveling to a parking spot and then decides to just go somewhere else, anywhere else as long as it is not a parking space is an evacuation space.  Please see response to arguments as well (below). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20150073661) in view of (DE 102017115988A1) (hereinafter ‘988) and Tomozawa (US 20170259812).
 
Claim 2, Bosch as modified discloses the parking control method according to claim 1, but does not specifically disclose comprising: upon presentation of the selection information to the operator, calculating a first recommendation level of the first mode and a second recommendation level of the second mode in accordance with an attribute of the detected obstacle object; when the first recommendation level is a higher value than the second recommendation level, displaying a first switch for receiving selection of the first mode in a more emphasized manner than a second switch for receiving selection of the second mode; and when the second recommendation level is a higher value than the first recommendation level, displaying the second switch for receiving the selection of the second mode in a more emphasized manner than the first switch for receiving the selection of the first mode.
However, Tomozawa discloses a parking assistance device and a parking assistance method.
Further disclosing, upon presentation of the selection information to the operator, calculating a first recommendation level of the first mode and a second recommendation level of the second mode in accordance with an attribute of the detected object [see p0079 – p0081 and p0084 – p0091, Figs 11 – 13 - The display screen of the display device 12 broadly includes a first display area 12A displaying various kinds of information on parking assistance, a second display area 12B displaying various kinds of information selected in advance, and a third display area 12C that can display information on a odometer or a tripmeter.  The first display area 12A includes a parking assistance display unit 12A1 that, when Intelligent Parking Assistance (IPA) is in operation, displays the fact, a symbol unit 12A2 that, during the automatic steering mode, displays a symbol indicating being in the automatic steering mode, an operation display unit 12A3 displaying the operation instruction to the driver, and an obstacle display unit 12A4 that, when an obstacle is present within a certain distance range around the vehicle 1, indicates a direction in which the obstacle is positioned by the distance measuring units 16 and 17; the operation display unit 12A3 displays a braking operation symbol 12A31 that is lighted when an operation instruction of the brake pedal as the braking operation unit 6 is performed, displays an estimated distance symbol 12A32 displaying an estimated distance to the turning position of the steering wheel as the steering unit 4 or an estimated distance to the travel target position so as to be shifted from a fully lighted state to an extinguished state stepwise, and displays an instruction display unit 12A33 displaying instruction details to the driver];
when the first recommendation level is a higher value than the second recommendation level, displaying a first switch for receiving selection of the first mode in a more emphasized manner than a second switch for receiving selection of the second mode [see figs 11 – 12 and p0084, p0091 - a display example when the position of the subject vehicle has reached the turning position. When the subject vehicle has reached the, turning position, the ECU 14 brings the braking operation symbol 12A31 into a lighted state, performs display saying “Stop”, for example, on the instruction display unit 12A33, and performs the operation instruction of the brake as the braking operation unit 6 to the driver.

and when the second recommendation level is a higher value than the first recommendation level, displaying the second switch for receiving the selection of the second mode in a more emphasized manner than the first switch for receiving the selection of the first mode [see Fig 11 and p0082 – Reverse; the parking assistance is in operation, the automatic steering mode is on, the distance to the turning position of the steering wheel as the steering unit 4 or the parking target position PT as the travel target position still remains in an amount of nearly 100%, and instruction details that cause the driver to stop the push-down operation of the brake pedal as the braking operation unit 6 and to reverse by creeping are displayed].

Therefore, it would have been obvious to modify Bosch as modified, to include upon presentation of the selection information to the operator, calculating a first recommendation level of the first mode and a second recommendation level of the second mode in accordance with an attribute of the detected object; when the first recommendation level is a higher value than the second recommendation level, displaying a first switch for receiving selection of the first mode in a more emphasized manner than a second switch for receiving selection of the second mode, as suggested and taught by Tomozawa, providing a control system of an autonomous vehicle which may be presented to a vehicle operator at the time of route selection to assist in selecting a route based upon safety, speed, cost, or other considerations



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20150073661) in view of  (DE 102017115988A1) (hereinafter ‘988)
and Bosch (DE 102012203235A1) (hereinafter ‘3235) as presented by the Applicant in the prior art. 

Claim 8, Bosch as modified discloses the parking control method according claim 1, but it does not specifically disclose wherein the operation command is acquired from the operator located outside the vehicle.
However, ‘3235 discloses a method and system for performing a particular parking maneuver. The parking maneuver can either be a parking maneuver in a perpendicular parking space or a parking maneuver in a parallel parking space or in a garage. The parking maneuver is preferably controlled and carried out by a parking assistant who can carry out a semi-automatic or a fully automatic maneuver [see p0020].
Further disclosing that the control device is a portable control device. When using the portable control device, it is possible to carry out the driving maneuver from outside the motor vehicle [see at least p0018 – p0019]. 
Therefore, it would have been obvious to modify Bosch as modified, to include wherein the operation command is acquired from the operator located outside the vehicle, as suggested and taught by ‘3235, providing the driver or another user can monitor the driving maneuver while it is being carried out. 
	

	 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the Examiner would like to note that (DE 102017115988A1) (hereinafter ‘988) does not define the movement from the parking spot when an obstacle is present as an “evacuation space.”  However, it teaches setting a new trajectory when detecting an obstacle and the vehicle goes somewhere else so as not to abort the parking process.  It does not go to another parking space, therefore the space it goes is an evacuation space. 



Additionally, though the Examiner does not rely on LG Electronics in the instant office action, the Examiner disagrees with the Applicant’s interpretation of LG’s evacuation space.
The instant application defines an “evacuation space” as NOT a parking space.  That certainly opens up many other areas as an “evacuation space.”  Such as in LG, any space (except a parking spot) where it waits for a parking spot is an evacuation space.  Therefore, waiting position X (see below) is not a parking spot, so therefore it is an evacuation space as defined by Applicant.

    PNG
    media_image1.png
    429
    453
    media_image1.png
    Greyscale





Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664